Title: To George Washington from Beverley Randolph, 1 June 1789
From: Randolph, Beverley
To: Washington, George



Sir,
Richmond June 1st 1789

I have had the honour to receive your favour of the 16th of May. In consequence of the treaties lately entered into with the different tribes of Indians on the western frontier and of the measures which have been taken by the general Government for the protection of the inhabitants of those districts; the Executive have withdrawn the force employed in that service by this State, except such as guarded the frontiers of the counties of Washington, Montgomery & Russel. We have been induced to retain in service the rangers in those counties in consideration of the great distance which they lie from any continental Post. Permit me, sir, to express a hope that we may be shortly relieved from this burthen, which has been for some years past very oppressive to the revenue of this state.
Your letter has been communicated to the Lieutenants of the different counties on the western waters with instructions in case of any future depredations to give as early information as possible to the nearest continental Post on the Ohio. I have &c.

B. R.

